

117 HR 3735 IH: E-Filing Standards Improvement Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3735IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Vela introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide electronic filing receipts to taxpayers who file tax returns via electronic filing process, and for other purposes.1.Short titleThis Act may be cited as the E-Filing Standards Improvement Act.2.Electronic filing requirements amended to include receipts, rejection explanations(a)In generalSection 6011(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (3)The Secretary shall promote the use of electronically filed returns by requiring that all taxpayers submitting returns of tax via electronic filing process shall be issued an e-filing receipt via the taxpayer’s chosen method of correspondence which shall indicate the acceptance or rejection of a return, and if such return is rejected—(A)such receipt shall provide information about the steps necessary to resolve the issue causing such rejection, (B)the taxpayer shall be allowed 15 business days to correct and re-submit such return, and (C)if such return is not re-submitted within 15 business days, such return shall be treated as a paper return. .(b)Conforming amendmentSection 6651 of such Code is amended by adding at the end the following new paragraph: (k)Treatment of returns granted extension or treated as paper returns under section 6011(f)In the case of a return granted a 15 business day extension or treated as a paper return under section 6011(f), such return shall be treated as timely filed by the taxpayer and not subject to the addition to the tax under subsection (a). .(c)Effective dateThe amendments made by this section shall apply to returns of tax submitted filing via electronic filing process after the date of the enactment of this Act. 